DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 12-22, the prior art fails to teach a leaf positioning device for a multi-leaf collimator, provided on a leaf guide rail box of a multi-leaf collimator of a radiotherapy apparatus having a plurality of positioning signal transmitters which are in the leaf guide rail box, wherein the plurality of positioning signal transmitters are arranged opposite to a first end surface of leaves of the multi-leaf collimator and a plurality of positioning signal receivers which are in the leaf guide rail box and corresponding to the plurality of positioning signal transmitters, wherein the plurality of positioning signal receivers are arranged opposite to a second end surface of the leaves of the multi-leaf collimator and a positioning device which is connected to each of the plurality of positioning signal receivers, wherein the positioning device is configured to receive the output signals sent out by each of the plurality of positioning signal receivers, and positions the leaves of the multi-leaf collimator according to the output signals as claimed in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884